Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 1 of 18 PageID: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

OHIO SECURITY INSURANCE COMPANY                      :       CIVIL ACTION
175 Berkeley Street                                  :
Boston, MA 02116                                     :       NO.
                    Plaintiff                        :
                                                     :
                       v.                            :
                                                     :
PREMIUM FOOD GROUP, INC.                             :
13 Industrial Drive                                  :
Florida, NY 10921                                    :
                and                                  :
NUT CRAVINGS, INC.                                   :
34 Merriewold Ln S                                   :
Monroe, NY 10950,                                    :
                    Defendants                       :

                                          COMPLAINT

       Plaintiff, Ohio Security Insurance Company (“Ohio Security), by and through its counsel,

Post & Schell, P.C., files the following Complaint against Premium Food Group, Inc. (“Premium

Food”) and Nut Cravings, Inc. (“Nut Cravings”) and, in support thereof, avers as follows:

                                        Prefatory Notice

       1.      Ohio Security brings this Complaint pursuant to the Federal Declaratory Judgment

Act, 28 U.S.C. §§ 2201, et seq., seeking a declaration with respect to its coverage obligations owed

to Premium Food and Nut Cravings (collectively hereinafter “Defendants”) under Commercial

General Liability Policies issued by Ohio Security to Premium Food with respect to a suit filed

against Nut Cravings captioned Rebecca Lancia, et al. v. Amazon.com, Inc., et al., Civil Action

No. L-002049-21, Superior Court of New Jersey, Law Division, Middlesex County (the “Lancia

Action”).
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 2 of 18 PageID: 2




                                      Nature of the Action

       2.       This is an action for declaratory judgment arising out of an actual and existing

controversy concerning the parties’ rights, status, and liability under insurance policies issued by

Ohio Security to Premium Food in connection with the Lancia Action, wherein Rebecca and Paul

Lancia allege that, at some point prior to August 2020, Nut Cravings sold, supplied, distributed,

and marketed unwashed poppy seeds to Rebecca Lancia and that these unwashed poppy seeds

caused Ms. Lancia to suffer multiple strokes beginning in April 2019.

       3.       Ohio Security seeks a declaration that it has no obligation (a) to defend Nut

Cravings in connection with the Lancia Action, (b) to pay any amount Nut Cravings may be

obligated to pay as a result of a judgment or settlement in connection with the Lancia Action, or

(c) to reimburse or otherwise provide coverage to Premium Food for any payments it makes for

the defense and indemnification of Nut Cravings in the Lancia Action. Ohio Security also seeks a

declaration that it has a right of reimbursement of any defense and indemnity paid on behalf of

Nut Cravings.

                                              Parties

       4.       Ohio Security is an insurance company incorporated under the laws of the State of

New Hampshire with its principal place of business located at 175 Berkeley Street, Boston,

Massachusetts, 02116.

       5.       On information and belief, Premium Food is a corporation incorporated under the

laws of the State of New York with its principal place of business located at 13 Industrial Dr.,

Florida, NY 10921.




                                                 2
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 3 of 18 PageID: 3




       6.       On information and belief, Nut Cravings is a corporation incorporated under the

laws of the State of New York with its principal place of business located at 13 Industrial Dr.,

Florida, NY 10921.

                                      Jurisdiction and Venue

       7.       The Court has subject matter jurisdiction over the Defendants pursuant to 28 U.S.C.

§ 1332. There is complete diversity between Ohio Security and Defendants and the amount in

controversy exceeds $75,000, exclusive of costs and interest.

       8.       The Court has personal jurisdiction over the Defendants because, upon information

and belief, they regularly conduct business in the State of New Jersey.

       9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the Defendants

are subject to the personal jurisdiction of this Court, because a substantial part of the events or

omissions giving rise to the claims made in the Lancia Action are alleged to have occurred in this

judicial district, and because the Lancia Action is pending in this judicial district.

                                         The Lancia Action

       10.      On or about April 5, 2021, a civil complaint was filed in the Lancia Action (the

“Underlying Complaint”). A true and correct copy of the Underlying Complaint is attached hereto

as Exhibit A.

       11.      The Underlying Complaint alleges that, on or about April 22, 2019, Rebecca Lancia

suffered the first of multiple strokes. (See Ex. A, Compl. ¶ 1)

       12.      The Underlying Complaint further alleges that, at the time of her first stroke on

April 22, 2019, Rebecca and Paul Lancia did not know what had caused her stroke, but by August

2020, the neurological team caring for Ms. Lancia determined that her strokes and neurological

issues were caused by consuming unwashed poppy seeds. (See id. ¶¶ 1, 3)



                                                   3
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 4 of 18 PageID: 4




       13.     Rebecca Lancia states that she consumed poppy seed tea as a treatment for

rheumatoid arthritis and that she purchased unwashed poppy seeds for her tea from, among others,

Nut Cravings. (See id. ¶¶ 4, 7)

       14.     Nut Cravings is alleged to be engaged in the business of selling, supplying,

distributing, and marketing “nuts, fruit, and gifts” throughout the United States, including in New

Jersey and Missouri. (See id. ¶ 113)

       15.     The defendants in the Lancia Action, including Nut Cravings, are alleged to either

have known, or should have known, that the unwashed poppy seeds sold to Rebecca Lancia

contained dangerous levels of opiate alkaloids. (See id. ¶ 13)

       16.     The Underlying Complaint states that manufacturing defects, design defects, and

the failure to provide adequate warnings concerning unwashed poppy seeds were a substantial

contributing factor in causing injuries to Ms. Lancia. (See id. ¶ 14)

       17.     The defendants in the Lancia Action, including Nut Cravings, are further alleged to

either have known, or should have known, that their unwashed poppy seeds would be used to make

poppy seed tea and that poppy seed tea made with unwashed poppy seeds is a defective, adulterated

food product that qualifies as a Schedule II narcotic. (See id. ¶¶ 161-162, 171-179)

       18.     The Underlying Complaint further states that the unwashed poppy seeds sold by

the defendants in the Lancia Action, including Nut Cravings, were defective and unreasonably

dangerous when they were shipped, that sales of unwashed poppy seeds continued after the dangers

of this product were known, that the poppy seeds could have been made safer by washing them,

and that adequate warnings of the dangers posed by this product were not provided. (See id. ¶¶

180-193, 202-208)




                                                 4
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 5 of 18 PageID: 5




       19.     The Underlying Complaint sets forth eleven (11) counts against Nut Cravings:

Count I is styled as a products liability claim; Count II is for breach of warranty; Count III asserts

a claim for negligence per se; Count IV is for negligence; Count V is styled as a claim for

misrepresentation and failure to disclose; Count VI is for defective design under the Products

Liability Act; Count VII asserts a claim for strict liability; Count VIII is styled as a Consumer

Fraud Act claim; Count IX is for punitive damages; Count X is for loss of consortium; and Count

XI is labeled as a claim for negligent infliction of emotional and mental distress from witnessing

serious injury to an intimate family member.

                                    The Ohio Security Policies

       20.     Ohio Security issued Policy Number BKS (19) 59 30 57 38, effective for the period

from November 13, 2018 to November 13, 2019, to Premium Food. A true and correct certified

copy of Policy Number BKS (19) 59 30 57 38 is attached hereto as Exhibit B.

       21.     Ohio Security issued Policy Number BKS (20) 59 30 57 38, effective for the period

from November 13, 2019 to November 13, 2020, to Premium Food. A true and correct certified

copy of Policy Number BKS (20) 59 30 57 38 is attached hereto as Exhibit C.

       22.     Ohio Security issued Policy Number BKS (21) 59 30 57 38, effective for the period

from November 13, 2020 to November 13, 2021, to Premium Food. A true and correct certified

copy of Policy Number BKS (21) 59 30 57 38 is attached hereto as Exhibit D.

       23.     Ohio Security Policy Numbers BKS (19) 59 30 57 38, BKS (20) 59 30 57 38, and

(21) 59 30 57 38 (collectively the “Ohio Security Policies”) contain, for the purposes of this

declaratory judgment action, essentially the same policy language.1




1
  For ease of reference, Ohio Security added page numbers to the Ohio Security Policies and will
cite to those page numbers when referencing specific policy provisions.
                                                  5
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 6 of 18 PageID: 6




      24.   As modified by endorsements, the Commercial General Liability Coverage Form

in the Ohio Security Policies states in SECTION I—COVERAGES, COVERAGE A—BODILY

INJURY AND PROPERTY DAMAGE LIABILITY:

            1. Insuring Agreement

               a. We will pay those sums that the insured becomes legally
                  obligated to pay as damages because of “bodily injury” or
                  “property damage” to which this insurance applies. We will
                  have the right and duty to defend the insured against any
                  “suit” seeking those damages even if the allegations of the
                  “suit’ are groundless, false or fraudulent. However, we will
                  have no duty to defend this insured against any “suit”
                  seeking damages for “bodily injury” or “property damage”
                  to which this insurance does not apply. We may, at our
                  discretion, investigate any “occurrence” and settle any claim
                  or “suit” that may result. But:

                  (1)   The amount we will pay for damages is limited as
                        described in Section III - Limits Of Insurance; and

                  (2)   Our right and duty to defend ends when we have used
                        up the applicable limit of insurance in the payment of
                        judgments or settlements under Coverages A or B or
                        medical expenses under Coverage C.

                  No other obligation or liability to pay sums or perform acts
                  or services is covered unless explicitly provided for under
                  Supplementary Payments—Coverages A and B.

               b. This insurance applies to “bodily injury” and “property
                  damage” only if:

                  (1)     The “bodily injury” or “property damage” is caused
                          by an “occurrence” that takes place in the “coverage
                          territory”;

                  (2)     The “bodily injury” or “property damage” occurs
                          during the policy period; and

                  (3)     Prior to the policy period, no insured listed under
                          Paragraph 1. of Section II - Who Is An Insured and
                          no “employee” authorized by you to give or receive
                          notice of an “occurrence” or claim, knew that the

                                            6
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 7 of 18 PageID: 7




                              “bodily injury” or “property damage” had occurred,
                              in whole or in part. If such a listed insured or
                              authorized “employee” knew, prior to the policy
                              period, that the “bodily injury” or “property damage”
                              occurred, then any continuation, change or
                              resumption of such “bodily injury” or “property
                              damage” during or after the policy period will be
                              deemed to have been known prior to the policy
                              period.

                                         *       *       *

              2. Exclusions

              This insurance does not apply to:

                                         *       *       *

                   b. Contractual Liability

                      “Bodily injury” or “property damage” for which the insured is obligated to
                      pay damages by reason of the assumption of liability in a contract or
                      agreement. This exclusion does not apply to liability for damages:

                      (1) That the insured would have in the absence of the contract or agreement;
                          or

                      (2) Assumed in a contract or agreement that is an “insured contract”,
                          provided the “bodily injury” or “property damage” occurs subsequent
                          to the execution of the contract or agreement. Solely for the purposes
                          of liability assumed in an “insured contract”, reasonable attorneys’ fees
                          and necessary litigation expenses incurred by or for a party other than
                          an insured are deemed to be damages because of “bodily injury” or
                          “property damage”, provided:

                          (a) Liability to such party for, or for the cost of, that party’s defense has
                              also been assumed in the same “insured contract”; and

                          (b) Such attorneys’ fees and litigation expenses are for defense of that
                              party against a civil or alternative dispute resolution proceeding in
                              which damages to which this insurance applies are alleged.

(Ex. B, 2018-19 Policy at 30-31, 48; Ex. C, 2019-20 Policy at 104-105, 122; Ex. D, 2020-21 Policy

at 122-123, 140)




                                                 7
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 8 of 18 PageID: 8




       25.       The term “insured” in the Commercial General Liability Coverage Form in the

Ohio Security Policies means “any person or organization qualifying as such under Section II –

Who Is An Insured.” (Ex. B, 2018-19 Policy at 30; Ex. C, 2019-20 Policy at 104; Ex. D, 2020-21

Policy at 122)

       26.       SECTION II – WHO IS AN INSURED in the Commercial General Liability

Coverage Form in the Ohio Security Policies states as follows:

                 1. If you are designated in the Declarations as:

                                          *       *      *

                    d. An organization other than a partnership, joint venture or
                       limited liability company, you are an insured. Your
                       “executive officers” and directors are insureds, but only with
                       respect to their duties as your officers or directors. Your
                       stockholders are also insureds, but only with respect to their
                       liability as stockholders.

(Ex. B, 2018-19 Policy at 39; Ex. C, 2019-20 Policy at 113; Ex. D, 2020-21 Policy at 131)

       27.       By endorsement, SECTION II – WHO IS AN INSURED, is amended to include

newly acquired entities as follows:

                 3. Any organization you newly acquire or form and over which you
                    maintain ownership or majority interest, will qualify as a Named
                    Insured if there is no other similar insurance available to that
                    organization. However:

                    a. Coverage under this provision is afforded only until the
                       expiration of the policy period in which the entity was
                       acquired or formed by you;

                    b. Coverage A does not apply to “bodily injury” or “property
                       damage” that occurred before you acquired or formed the
                       organization; and

                    c. Coverage B does not apply to “personal and advertising
                       injury” arising out of an offense committed before you
                       acquired or formed the organization.



                                                  8
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 9 of 18 PageID: 9




                  d. Records and descriptions of operations must be maintained
                     by the first Named Insured.

               No person or organization is an insured with respect to the conduct
               of any current or past partnership, joint venture or limited liability
               company that is not shown as a Named Insured in the Declarations
               or qualifies as an insured under this provision

(Ex. B, 2018-19 Policy at 67; Ex. C, 2019-20 Policy at 141; Ex. D, 2020-21 Policy at 158)

       28.     The Ohio Security Policies define “occurrence” as “an accident, including

continuous or repeated exposure to substantially the same general harmful conditions.” (Ex. B,

2018-19 Policy at 45; Ex. C, 2019-20 Policy at 119; Ex. D, 2020-21 Policy at 137)

       29.     The Ohio Security Policies define “bodily injury” as “physical injury, sickness or

disease sustained by a person. This includes mental anguish, mental injury, shock, fright or death

that results from such physical injury, sickness or disease.” (Ex. B, 2018-19 Policy at 67; Ex. C,

2019-20 Policy at 141; Ex. D, 2020-21 Policy at 158)

       30.     The Ohio Security Policies further define “insured contract,” by endorsement, to

include the following:

                  f. That part of any other contract or agreement pertaining to
                     your business (including an indemnification of a
                     municipality in connection with work performed for a
                     municipality) under which you assume the tort liability of
                     another party to pay for “bodily injury” or “property
                     damage” to a third person or organization, provided the
                     “bodily injury” or “property damage” is caused, in whole or
                     in part, by you or by those acting on your behalf. However,
                     such part of a contract or agreement shall only be considered
                     an “insured contract” to the extent your assumption of the
                     tort liability is permitted by law. Tort liability means a
                     liability that would be imposed by law in the absence of any
                     contract or agreement.

(Ex. B, 2018-19 Policy at 59; Ex. C, 2019-20 Policy at 133; Ex. D, 2020-21 Policy at 150)




                                                 9
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 10 of 18 PageID: 10




             Nut Cravings’ Late Addition as an Insured and Claim for Coverage

       31.     On March 19, 2021, approximately two weeks before the Underlying Complaint

was filed on April 5, 2021, Skyscraper Insurance Services, Inc., Premium Food’s insurance broker,

requested that Ohio Security Policy Number BKS (21) 59 30 57 38 be amended to include Nut

Cravings as an additional named insured.

       32.     Subsequently, Ohio Security Policy Number BKS (21) 59 30 57 38 was amended

to add Nut Cravings as an additional insured effective as of the date of the requested addition,

March 19, 2021. (See Ex. D, 2020-21 Policy at 2-20)

       33.     Nut Cravings was served with the Underlying Complaint on April 16, 2021.

       34.     On April 22, 2021, Skyscraper Insurance Services, Inc., on behalf of Premium Food

provided notice to Ohio Security of the Lancia Action.

       35.     On May 28, 2021, Ohio Security denied coverage to Nut Cravings on the grounds,

inter alia, that Nut Cravings was not an insured under the Ohio Security Polies when the bodily

injury alleged in the Lancia Action occurred. A true and correct copy of the May 28, 2021

coverage position letter is attached hereto as Exhibit E.

       36.     Thereafter, on June 30, 2021, Nut Cravings provided Ohio Security with a copy of

a “Hold Harmless and Indemnification Agreement” dated January 16, 2018, in which Premium

Food purportedly agreed to defend, indemnify and hold harmless Nut Cravings with respect to

“liability associated with a lawsuit that stems from products liability claim” of products purchased

from Premium Food. A true and correct copy of the Hold Harmless Agreement provided to Ohio

Casualty is attached hereto as Exhibit F.

       37.     Thus, it was not until after Ohio Security denied coverage for the Lancia Action

that it was provided with a copy of the “Hold Harmless and Indemnification Agreement.”



                                                 10
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 11 of 18 PageID: 11




       38.     On July 19, 2021, Ohio Security revised its coverage position and agreed to defend

Nut Cravings in the Lancia Action subject to a complete reservation of rights and specifically

reserving its right of reimbursement of any defense and indemnity costs incurred. A true and

correct copy of Ohio Security’s revised coverage position letter is attached hereto as Exhibit G.

                               Necessity of Declaratory Judgment

       39.     An actual controversy has arisen between the parties in that Nut Cravings has

tendered the Underlying Complaint to Ohio Security for defense and indemnity coverage and Ohio

Security has asserted that it has no obligation to defend Nut Cravings in connection with the Lancia

Action or to pay any liability Nut Cravings may incur, whether through a settlement, judgment or

otherwise, in connection with the Lancia Action.

       40.     Consequently, Ohio Security seeks a declaration of its rights and obligations.

                                  COUNT I
                   DECLARATORY RELIEF AGAINST NUT CRAVINGS

       41.     The allegations contained in paragraphs 1 through 40 of this Complaint are

incorporated herein by reference as though set forth at length herein.

       42.     Based upon a review of the Underlying Complaint in comparison to the language

of the Ohio Security Policies, there is no coverage for and no duty to defend Nut Cravings in

connection with the Lancia Action.

       43.     Only “insureds” qualify for coverage under the Ohio Security Policies, and that

coverage applies only if “bodily injury” or “property damage” occurs during the policy period.

       44.     These terms are defined in the Ohio Security Policies.

       45.     Specifically, with respect to corporations designated on the declarations page, the

corporation is an “insured,” and the corporation’s “executive officers,” directors, and stockholders

are “insureds,” but only with respect to their duties as officers, directors, or stockholders.

                                                  11
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 12 of 18 PageID: 12




        46.      The factual allegations in the Underlying Complaint determine whether a duty to

defend under the Ohio Security Policies is triggered.

        47.      In the Underlying Complaint, Rebecca Lancia alleges that she suffered her first of

multiple strokes on or about April 22, 2019, and that her neurological team did not discover that

unwashed poppy seeds were the cause of her stroke until August 2020.

        48.      Nut Cravings was not an insured or additional named insured under the Ohio

Security Policies when Rebecca Lancia’s bodily injury allegedly occurred, from April 2019 to

August 2020.

        49.      Nut Cravings was not added as an insured under Ohio Security Policy Number BKS

(21) 59 30 57 38 until March 19, 2021, well after Rebecca Lancia’s bodily injury allegedly

occurred.

        50.      Upon information and belief, Nut Cravings was incorporated on or about July 26,

2016.

        51.      Accordingly, paragraph 3 of SECTION II – WHO IS AN INSURED cannot apply

to make Nut Cravings an insured with respect to the Ohio Security Policies.

        52.      As a result, the claims asserted in the Underlying Complaint against Nut Cravings

fall outside of the coverage provided by the Ohio Security Policies because Nut Cravings does not

qualify as an insured with respect to such claims.

        WHEREFORE, Plaintiff, Ohio Security Insurance Company, respectfully requests that this

Courter enter:

        (a)      An Order declaring that Plaintiff, Ohio Security Insurance Company, is not
                 obligated to defend Nut Cravings, Inc. in connection with the action captioned
                 Rebecca Lancia, et al. v. Amazon.com, Inc., et al., Civil Action No. L-002049-21,
                 Superior Court of New Jersey, Law Division, Middlesex County;




                                                 12
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 13 of 18 PageID: 13




       (b)     An Order declaring that Plaintiff, Ohio Security Insurance Company, is not
               obligated to pay any judgment entered against Nut Cravings, Inc. in connection
               with the action captioned Rebecca Lancia, et al. v. Amazon.com, Inc., et al., Civil
               Action No. L-002049-21, Superior Court of New Jersey, Law Division, Middlesex
               County;

       (c)     An Order declaring that Plaintiff, Ohio Security Insurance Company, is not
               obligated to fund any settlement agreements entered into by Nut Cravings, Inc. in
               connection with the action captioned Rebecca Lancia, et al. v. Amazon.com, Inc.,
               et al., Civil Action No. L-002049-21, Superior Court of New Jersey, Law Division,
               Middlesex County; and

       (d)     An Order declaring that Plaintiff, Ohio Security Insurance Company, is entitled to
               reimbursement of the costs of defense and any indemnification of Nut Cravings,
               Inc. in connection with the action captioned Rebecca Lancia, et al. v. Amazon.com,
               Inc., et al., Civil Action No. L-002049-21, Superior Court of New Jersey, Law
               Division, Middlesex County; and

       (e)     An Order for such other or alternative relief consistent with the claims and causes
               asserted in this Complaint.


                                  COUNT II
                     RECOUPMENT OF DEFENSE AND INDEMNITY
       53.     The allegations contained in paragraphs 1 through 52 of this Complaint are

incorporated herein by reference as though set forth at length herein.

       54.     As set forth herein, Ohio Security has agreed to defend Nut Cravings in the Lancia

Action subject to a complete reservation of rights and specifically reserving its right of

reimbursement of any defense and indemnity costs incurred for non-covered claims.

       55.     The only claims asserted against Nut Cravings are claims that are not covered by

the Ohio Security policies since Rebecca Lancia’s bodily injury allegedly occurred during the time

period when Nut Cravings was not an insured under the Ohio Security Policies.

       56.     There is no provision in the Ohio Security Policies that bars the reimbursement of

defense and indemnity costs incurred by Ohio Security for non-covered claims.




                                                13
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 14 of 18 PageID: 14




       57.       Nut Cravings would be unjustly enriched in benefitting from the defense or

indemnification of any non-covered claim.

       58.       Accordingly, Ohio Security is entitled to the recoupment of all defense costs and

all indemnity (if any) incurred on Nut Cravings’ behalf in the Lancia Action.

       WHEREFORE, Plaintiff, Ohio Security Insurance Company, respectfully requests that this

Courter enter:

       (a)       An Order declaring that Plaintiff, Ohio Security Insurance Company, is not
                 obligated to defend Nut Cravings, Inc. in connection with the action captioned
                 Rebecca Lancia, et al. v. Amazon.com, Inc., et al., Civil Action No. L-002049-21,
                 Superior Court of New Jersey, Law Division, Middlesex County;

       (b)       An Order declaring that Plaintiff, Ohio Security Insurance Company, is not
                 obligated to pay any judgment entered against Nut Cravings, Inc. for any costs
                 incurred to pay any judgment entered against Nut Cravings, Inc. in connection with
                 the action captioned Rebecca Lancia, et al. v. Amazon.com, Inc., et al., Civil Action
                 No. L-002049-21, Superior Court of New Jersey, Law Division, Middlesex County;

       (c)       An Order declaring that Plaintiff, Ohio Security Insurance Company, is not
                 obligated to fund any settlement agreements entered into by Nut Cravings, Inc. in
                 connection with the action captioned Rebecca Lancia, et al. v. Amazon.com, Inc.,
                 et al., Civil Action No. L-002049-21, Superior Court of New Jersey, Law Division,
                 Middlesex County; and

       (d)       An Order declaring that Plaintiff, Ohio Security Insurance Company, is entitled to
                 reimbursement of the costs of defense and any indemnification of Nut Cravings,
                 Inc. in connection with the action captioned Rebecca Lancia, et al. v. Amazon.com,
                 Inc., et al., Civil Action No. L-002049-21, Superior Court of New Jersey, Law
                 Division, Middlesex County; and

       (e)       An Order for such other or alternative relief consistent with the claims and causes
                 asserted in this Complaint.


                                      COUNT III
                       DECLARATORY RELIEF AGAINST PREMIUM FOOD

       59.       The allegations contained in paragraphs 1 through 58 of this Complaint are

incorporated herein by reference as though set forth at length herein.



                                                  14
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 15 of 18 PageID: 15




       60.     Based upon a review of the Underlying Complaint in comparison to the language

of the Ohio Security Policies, there is no coverage for and no duty to defend Premium Food in

connection with the Lancia Action.

       61.     Under the Insuring Agreement to the Ohio Security Policies, Ohio Security will

“pay those sums that the insured becomes legally obligated to pay as damages because of ‘bodily

injury’ or ‘property damage’ to which this insurance applies.”

       62.     Pursuant to exclusion 2.b. in the Ohio Security Policies, the Ohio Security Policies

do not apply to “bodily injury” or “property damage” for which the insured is obligated to pay by

reason of the assumption of liability in a contract or agreement.

       63.     Exclusion 2.b. in the Ohio Security Policies does not apply to liability for damages

assumed in an “insured contract.”

       64.     An “insured contract” includes “[t]hat part of any other contract or agreement

pertaining to your business . . . under which you assume the tort liability of another party to pay

for ‘bodily injury’ or ‘property damage’ to a third person or organization, provided the ‘bodily

injury’ or ‘property damage’ is caused, in whole or in part, by you or by those acting on your

behalf.”

       65.     A contract is only considered an “insured contract” to the extent that the assumption

of liability is permitted by law.

       66.     With respect to the Ohio Security Policies’ definition of “insured contract,” tort

liability means “a liability that would be imposed by law in the absence of any contract or

agreement.”

       67.     Premium Food is not named as a defendant in the Underlying Complaint.




                                                15
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 16 of 18 PageID: 16




        68.      The Underlying Complaint does not contain any allegations concerning Premium

Food.

        69.      Therefore, Premium Food cannot be legally obligated to pay damages because of

“property damage” or “bodily injury” to the plaintiffs in the Lancia Action.

        70.      The one-page “Hold Harmless and Indemnification Agreement” dated January 16,

2018 is not enforceable for, inter alia, the reasons that the agreement lacks sufficient consideration

and to the extent that Nut Cravings seeks indemnification for its own negligence.

        71.      If Premium Food is determined to be liable to Nut Cravings by virtue of the one-

page “Hold Harmless and Indemnification Agreement” dated January 16, 2018, any such liability

is excluded under exclusion 2.b. of the Ohio Security Policies, which excludes coverage for

contractual liability.

        72.      The one-page “Hold Harmless and Indemnification Agreement” dated January 16,

2018 does not qualify under the “insured contract” exception to the contractual liability exclusion

in the Ohio Security Policies.

        73.      Paragraph f. of the definition of “insured contract” in the Ohio Security Policies

does not include agreements to pay defense costs, only that part of a contract under which the

insured assumes the tort liability of another party to pay for “bodily injury” or “property damage”

to a third person.

        74.      Accordingly, in the alternative, even if the one-page “Hold Harmless and

Indemnification Agreement” dated January 16, 2018 qualifies as an “insured contract,” Premium

Food is not entitled to insurance coverage for the defense of Nut Cravings.

        WHEREFORE, Plaintiff, Ohio Security Insurance Company, respectfully requests that this

Courter enter:



                                                 16
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 17 of 18 PageID: 17




       (f)     An Order declaring that Plaintiff, Ohio Security Insurance Company, is not
               obligated to reimburse Premium Food Group, Inc. for any costs incurred in defense
               of Nut Cravings, Inc. in connection with the action captioned Rebecca Lancia, et
               al. v. Amazon.com, Inc., et al., Civil Action No. L-002049-21, Superior Court of
               New Jersey, Law Division, Middlesex County;

       (g)     An Order declaring that Plaintiff, Ohio Security Insurance Company, is not
               obligated to reimburse Premium Food Group, Inc. for any costs incurred to pay any
               judgment entered against Nut Cravings, Inc. in connection with the action captioned
               Rebecca Lancia, et al. v. Amazon.com, Inc., et al., Civil Action No. L-002049-21,
               Superior Court of New Jersey, Law Division, Middlesex County;

       (h)     An Order declaring that Plaintiff, Ohio Security Insurance Company, is not
               obligated to reimburse Premium Food Group, Inc for any costs incurred to fund any
               settlement agreements entered into by Nut Cravings, Inc. in connection with the
               action captioned Rebecca Lancia, et al. v. Amazon.com, Inc., et al., Civil Action
               No. L-002049-21, Superior Court of New Jersey, Law Division, Middlesex County;
               and

       (i)     An Order for such other or alternative relief consistent with the claims and causes
               asserted in this Complaint.

                                     RELIEF REQUESTED

       WHEREFORE, the Plaintiff, Ohio Security Insurance Company, prays that this Honorable

Court declare and adjudicate the rights and liabilities of the parties regarding the Ohio Security

Policies, together with the following relief:

       (a)     Declaring the rights and obligations of Plaintiff, Ohio Security Insurance Company,
               under Policy Numbers BKS (19) 59 30 57 38, BKS (20) 59 30 57 38, and BKS (21)
               59 30 57 38 as respects the underlying action captioned Rebecca Lancia, et al. v.
               Amazon.com, Inc., et al., Civil Action No. L-002049-21, Superior Court of New
               Jersey, Law Division, Middlesex County;

       (b)     Declaring that Plaintiff, Ohio Security Insurance Company, does not owe a duty to
               defend or indemnify Nut Cravings, Inc. in connection with the underlying action
               captioned Rebecca Lancia, et al. v. Amazon.com, Inc., et al., Civil Action No. L-
               002049-21, Superior Court of New Jersey, Law Division, Middlesex County;

       (c)     Declaring that Plaintiff, Ohio Security Insurance Company, does not owe a duty to
               reimburse Premium Food Group, Inc. with respect to any defense or
               indemnification obligations it may owe to Nut Cravings, Inc. in connection with
               the underlying action captioned Rebecca Lancia, et al. v. Amazon.com, Inc., et al.,


                                                17
Case 3:21-cv-15690-FLW-LHG Document 1 Filed 08/19/21 Page 18 of 18 PageID: 18




            Civil Action No. L-002049-21, Superior Court of New Jersey, Law Division,
            Middlesex County; and

      (d)   Declaring that Plaintiff, Ohio Security Insurance Company, is entitled to
            reimbursement of the costs of defense and any indemnification of Nut Cravings,
            Inc. in connection with the action captioned Rebecca Lancia, et al. v. Amazon.com,
            Inc., et al., Civil Action No. L-002049-21, Superior Court of New Jersey, Law
            Division, Middlesex County; and

      (e)   That this Court grant such other and further relief as it deems just and equitable.

                                            POST & SCHELL, P.C.


 Dated: 08/19/2021                          By:    s/Kathleen K. Kerns
                                                   John C. Sullivan
                                                   Atty. I.D. No. 001911986
                                                   Kathleen K Kerns
                                                   Atty. I.D. No. 021731989
                                                   Richard J Barca
                                                   Atty I.D. No. 015972011
                                                   Four Penn Center – 13th Floor
                                                   1600 John F. Kennedy Boulevard
                                                   Philadelphia, PA 19103
                                                   Phone: (215) 587-1000
                                                   Fax: (215) 587-1444
                                                   E-mail: jsullivan@postschell.com
                                                            kkerns@postschell.com
                                                            rbarca@postschell.com
                                                   Attorneys for Plaintiff,
                                                   Ohio Security Insurance Company




                                             18
